In the Supreme Court of Georgia



                                    Decided: October 4, 2022


                  S22A0809. PRITCHETT v. STATE.


      MCMILLIAN, Justice.

      Douglas Edwin Pritchett appeals his conviction for malice

murder in connection with the death of Richard Danley. 1 On appeal,

Pritchett asserts that the trial court erred in denying his amended



      1  Danley was killed on July 8, 2017. On October 12, 2017, a Gilmer
County grand jury indicted Pritchett in connection with Danley’s death,
charging him with malice murder (Count 1); three counts of felony murder
(Count 2-4); aggravated assault with intent to murder (Count 5); aggravated
assault (Count 6); and aggravated battery (Count 7). Pritchett was tried before
a jury from February 27 to March 7, 2019, and convicted on all counts. Pritchett
was sentenced to life in prison for malice murder under Count 1; Counts 2-4
were vacated by operation of law; and Counts 5-7 were merged into Count 1 for
sentencing purposes. Pritchett’s trial counsel filed a timely motion for new
trial on March 29, 2019, which was amended through new counsel on January
21, 2020. Following a hearing, the trial court entered an order denying the
motion as amended on August 2, 2021. Pritchett filed a timely notice of appeal,
but the appeal was stricken from this Court’s docket and the case remanded to
the trial court for a determination as to whether Pritchett’s then-counsel would
be allowed to withdraw from the case. On remand, Pritchett’s counsel filed a
motion for withdrawal, which the trial court granted. New appellate counsel
was appointed, and this case was subsequently re-docketed to the April 2022
term of this Court and submitted for a decision on the briefs.
motion for new trial because (1) his conviction was based upon

insufficient evidence; (2) the trial court improperly admitted the

State’s evidence proffered under OCGA § 24-4-404 (b) (“Rule 404

(b)”); and (3) he received ineffective assistance of counsel. He also

asserts that he is entitled to a new trial based on the cumulative and

collective prejudice resulting from trial court error and the deficient

performance of his trial counsel. We disagree and affirm.

     The parties stipulated at trial to the following facts. On July 8,

2017, Danley had been living with Pritchett in Pritchett’s home in

Gilmer County for approximately four to five months. And it was at

Pritchett’s home on July 8 that Pritchett shot Danley multiple times

with a .40-caliber Smith and Wesson handgun, killing him. The

parties also stipulated that a plastic “Mountain Lake Ice” bag (the

“ice bag”) was recovered from underneath Danley’s body.

     Viewed in the light most favorable to the verdict, the evidence

at trial showed that Pritchett called 911 on the evening of July 8,

2017, around 5:35 p.m. to report “a home invasion shooting.” An

extended pause occurred after the operator asked Pritchett his

                                  2
name, and then the line disconnected. The 911 operator attempted

to call Pritchett back three times before finally reaching him, about

four to five minutes later, on the fourth try. Pritchett told the

operator that Danley, whom he described as “an acquaintance,”

came at him with a knife and that Pritchett thought that he had

fired a few shots at Danley in the chest; then the line disconnected

again.

     First responders and law enforcement officers were dispatched

to Pritchett’s home. When they arrived, they saw a car sitting in the

driveway and Pritchett on the porch of the home, talking on the

phone. Pritchett, who had an injury to his nose and blood on his

clothing, told the police that the victim was inside his home.

     When the first officer entered Pritchett’s home, he saw a silver

pistol and a knife near the threshold of the front door. Danley was

lying on the floor near the kitchen and dining area of the home about

ten or twelve feet from the front door. The officer said that it was

“very evident” that Danley was dead and his body was lying in a pool

of blood.

                                  3
     During a later search, investigators recovered a loaded gun on

the front porch near the front door and a knife on the floor just inside

the threshold. No blood was located in the vicinity of the knife, and

there was no blood trail leading from the knife to the body. The

majority of the cartridge casings were found inside the house in the

kitchen, but police also found a number of spent shell casings and

blood droplets on the front porch. Police discovered the empty ice

bag under Danley’s body clutched in his left hand,2 with a spent shell

casing between his legs. The projectiles recovered from the scene

and from the victim’s body, along with the spent casings collected at

the scene, were determined to have been fired from the gun found

on the front porch. Later testing also showed Danley’s DNA on the

knife and the gun, along with DNA profiles from other unidentified

individuals. Pritchett’s DNA was not found on the weapons.

     Pritchett told the police at the scene that he and Danley had

gotten into a physical altercation over $300 that Danley claimed

Pritchett owed him. Pritchett said that following the fight, Danley


     2   Earlier, police had observed ice in the blender.
                                         4
left the home and returned with a knife and attacked Pritchett, who

then shot Danley in self-defense. Gunshot residue was found on

Pritchett’s hands, but his hands showed no signs that he had been

involved in a physical fight. Danley’s hands also showed no signs

that he had been fighting. A later examination of Pritchett’s phone

records showed that he called a friend before calling 911 to report

the shooting. The friend testified at trial that Pritchett told him that

a man had come into his home while Pritchett was asleep and

attacked him with “a shovel or something.” Pritchett told the friend

that “he woke up on the floor and that boy was beating on him and

he got his hands on a gun and shot him.” No shovel was found at the

scene.

     Elaina Coffee, a GBI special agent and crime scene specialist,

testifying as an expert for the State, opined that the evidence found

at the crime scene was not consistent with Danley being shot as he

entered the home with a knife, as no knife was found near the body.

Rather, Coffee stated the evidence was consistent with Danley

already being in the home when he was shot. Agent Coffee also

                                   5
testified that the evidence was not consistent with Danley’s being on

top of Pritchett beating him when the shots were fired.

     Danley was pronounced dead at the scene, and a later autopsy

revealed that there were six gunshot wounds to his body, three of

which were fired into his back. The medical examiner determined

from her examination of Danley’s body that the cause of his death

was multiple gunshot wounds.

     The State also presented Rule 404 (b) evidence from four

witnesses, and that evidence will be discussed further in Division 2

below.

     1. Pritchett asserts that the evidence at trial was insufficient

to support his conviction because the State did not disprove that

Pritchett was acting in self-defense when he shot Danley.

     When considering whether the evidence at trial was sufficient

to support a conviction as a matter of constitutional due process, the

proper standard of review is whether the evidence, when viewed in

the light most favorable to the jury’s verdict, would have allowed a

rational trier of fact to find the defendant guilty beyond a reasonable

                                  6
doubt of the crime for which he was convicted. See Jackson v.

Virginia, 443 U. S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560)

(1979). And “[w]e leave to the jury the resolution of conflicts or

inconsistencies in the evidence, credibility of witnesses, and

reasonable inferences to be derived from the facts, and we do not

reweigh the evidence.” Harris v. State, 313 Ga. 225, 229 (2) (869

SE2d 461) (2022) (citations and punctuation omitted). In this case,

not only did the State bear the burden of proving beyond a

reasonable doubt that Pritchett was guilty of the crimes charged

against him, it also had the burden of disproving Pritchett’s claim of

justification based on self-defense beyond a reasonable doubt. See

McCray v. State, 301 Ga. 241, 243 (1) (799 SE2d 206) (2017) (where

a defendant effectively raises an affirmative defense of justification

or self-defense, the State has the burden of disproving that defense

beyond a reasonable doubt); Mosby v. State, 300 Ga. 450, 451 (1) (796

SE2d 277) (2017) (same). Whether the State met its burden in this

case was a question for the jury. See Blair v. State, 273 Ga. 668, 668

(1) (543 SE2d 685) (2001) (“It was a question for the jury whether

                                  7
the circumstances justified [defendant’s] use of a deadly weapon

against the victim.”); Akins v. State, 269 Ga. 838, 839 (1) (504 SE2d

196) (1998) (jury is to determine “the question whether the

circumstances of the confrontation between appellant and the victim

were such as to excite the fears of a reasonable person that he had

to use deadly force in order to prevent the use of deadly force against

him” (citation and punctuation omitted)).

     Pritchett asserts that the State failed to disprove his claim of

self-defense as no independent witness observed what happened

that day and “no objective, non-speculative, relevant ballistics

evidence, DNA evidence, fingerprint evidence, or other scientific

evidence” was presented that directly countermanded Pritchett’s

claimed defense. However, it is well settled that, “[a]lthough the

State is required to prove its case with competent evidence, there is

no requirement that it prove its case with any particular sort of

evidence.” Jackson v. State, 307 Ga. 770, 772 (838 SE2d 246) (2020)

(citation and punctuation omitted). And contrary to Pritchett’s

argument, the State presented evidence at trial that authorized the

                                  8
jury to reject Pritchett’s claim of self-defense.

     For example, Pritchett told conflicting stories about what

occurred, and these stories were also inconsistent with the physical

evidence. Pritchett told police that Danley first left Pritchett’s home

after the two men had fought over money, resulting in the injuries

to Pritchett’s nose, and that after Danley later returned with a knife,

Pritchett then shot Danley in self-defense. However, the evidence

showed that neither Danley nor Pritchett had injuries to their hands

consistent with having been in a fight. Moreover, the knife was

found ten to twelve feet from Danley’s body, and there was no blood

trail leading from the knife to the body to suggest that Danley

somehow moved away from knife after he was shot. Additionally,

three of the multiple gunshots inflicted on Danley by Pritchett

entered through Danley’s back.

     In another version of the events, Pritchett told a friend that he

was asleep when Danley attacked him with a shovel, so Pritchett

shot him, but no shovel was found at the scene. And when Danley’s

body was moved, police discovered that he was clutching the empty

                                    9
ice bag, not a knife or a shovel. Agent Coffee also gave her expert

opinion that her analysis of the crime scene was not consistent with

either of Pritchett’s versions of events.

     This and other evidence at trial was sufficient to authorize the

jury to find beyond a reasonable doubt that Pritchett did not act in

self-defense and was not otherwise justified when he shot Danley.

See Slaughter v. State, 278 Ga. 896, 897 (608 SE2d 227) (2005)

(evidence sufficient to enable jury to find beyond a reasonable doubt

that defendant was not acting in self-defense when he shot the

victim and that he was guilty of malice murder); Clark v. State, 271

Ga. 27, 29 (1) (518 SE2d 117) (1999) (Where defendant’s various

versions of events changed materially with each iteration, “[t]he jury

was entitled to accept the circumstantial evidence of an intentional

act, and reject the claim that the shooting . . . was done in self[-

]defense.”). Thus, we conclude that the evidence was sufficient to

sustain the guilty verdict of murder as a matter of constitutional due




                                  10
process. See Jackson, 443 U.S. at 319 (III) (B).3

      2. Pritchett next argues that the trial court erred in admitting

the State’s evidence of three prior incidents involving Pritchett to

show plan, preparation, knowledge, and motive under Rule 404 (b).

Pritchett asserts that because all of the Rule 404 (b) evidence

involved incidents that took place after he had been drinking, the

incidents only showed that Pritchett had the propensity to be

abusive, violent, and angry after drinking. Although we agree that

the other-acts evidence should not have been admitted, we conclude

that the admission of this evidence was harmless error.

      Prior to trial, the State filed a motion to present Rule 404 (b)

evidence of several prior incidents involving Pritchett: (1) a 2010

arrest and indictment on an aggravated assault charge; (2) an arrest

for disorderly conduct in May 2017; and (3) a series of incidents



      3 Pritchett also argues that the trial court abused its discretion when it
declined to grant a new trial pursuant to the “general grounds” set forth in
OCGA §§ 5-5-20 and 5-5-21. However, “an appellate court does not review the
merits of the general grounds. Instead, this Court’s review of the trial court’s
ruling on the general grounds is limited to sufficiency of the evidence under
Jackson v. Virginia.” Ward v. State, 313 Ga. 265, 268 (2) n.5 (869 SE2d 470)
(2022) (citation and punctuation omitted; emphasis in original).
                                      11
involving Pritchett’s girlfriend, which took place within months

before Danley’s death. Following several hearings on the Rule 404

(b) motion, the trial court ruled that the evidence would be

admissible and later entered a written order admitting the evidence

“to show motive (to use force, the threat of force and violence, to

control a domestic partner and individuals with whom the

Defendant is in a relationship), plan (to control disclosure of and

[the] nature of information, controlling the narrative and altering

facts), and knowledge (the previous firing of a weapon inside of his

home and towards another person).”

     At trial, the State presented the Rule 404 (b) evidence through

its first four witnesses, and the trial court gave an instruction

limiting the jury’s use of the evidence both before these witnesses

testified and in the court’s final charge to the jury. These charges

instructed the jurors to consider the evidence “for the limited

purpose for which it is admitted, showing and illustrating, if it does,

the accused’s preparation or plan, knowledge or motive” and “not for

any other purpose” or “consideration.”

                                  12
      The first incident was presented through a crime scene

investigator for the Gilmer County Sheriff’s Office, who testified

that in December 2010, police were called to Pritchett’s home to

investigate reports of an illegal liquor operation.

      When the investigator arrived at the scene, he observed a rifle

sticking up out of the snow and various spent cartridges and shells

on the front porch. The interior of the home was in “complete

disarray,” with things thrown everywhere and bullet holes in the

ceiling. The investigator said that it appeared from the scene that

Pritchett and another person had been there drinking when a fight

broke out. Pritchett, who was at the scene, admitted that he had

been in a fight. He told the investigator that he had awakened with

someone hitting him, so he began to fight back, and the fight got

worse. Pritchett said that he might have fired a shot or two at the

other man, and he hoped that he had “hit the SOB.”4 Photographs of




      4 Although the State presented evidence that Pritchett was charged with
aggravated assault in connection with this incident, the investigator testified
that he did not know the disposition of the charge because he was never asked
to go to court about the incident.
                                      13
Pritchett from the incident were also admitted in which Pritchett

appeared injured, and the investigator testified that the injuries

were inflicted by someone else.

     Regarding the second incident, the State presented evidence

through a city of Rome police officer that Pritchett was arrested for

disorderly conduct on May 12, 2017, less than two months before

Danley’s death. The officer testified that he was called to a house in

Rome after police received a report that Pritchett was threatening

someone. Bodycam video of the incident was played for the jury,

which showed the officer speaking with those at the scene, placing

Pritchett under arrest for disorderly conduct after he used profanity

in front of children, and putting Pritchett in the backseat of a patrol

car. As the officer drove Pritchett away from the scene, a camera on

the dashboard was filming through the patrol car’s windshield,

while another camera was filming Pritchett in the backseat. These

video recordings were also played for the jury. The dashcam footage

shows the officer driving slowly though a residential neighborhood,

with no evidence of abrupt or hard braking, when an audible bump

                                  14
can be heard on the video, followed by Pritchett’s announcement

that the officer failed to buckle him into a seat belt and then

slammed on the brakes, causing Pritchett to hit his head. However,

the backseat video recording from the same timeframe shows

Pritchett first look in the direction of the front seat, then throw

himself at the partition between the front and back seats of the

patrol car. At that point, Pritchett claims, as also heard on the

dashcam video, that the officer had slammed on his brakes, causing

Pritchett injury. The officer admitted at trial that he initially failed

to put Pritchett in a seat belt, but he said that he never slammed on

his brakes.5

      As for the third incident, the State presented testimony from

Pritchett’s former girlfriend and her sister regarding a series of

altercations that occurred some months before Danley’s death when


      5 Contrary to Pritchett’s argument that the evidence was introduced to
show he had the propensity to become violent or abusive when drinking, the
video recording of this incident did not show any acts of violence against others
by Pritchett, despite evidence that Pritchett had been drinking that day.
Although Pritchett was uncooperative and verbally challenged the officer when
he attempted to perform field sobriety tests to determine whether Pritchett
could legally drive himself from the scene, Pritchett was not violent or
physically abusive toward anyone during this incident.
                                       15
the two women were on vacation with Pritchett in South Carolina.

Pritchett’s girlfriend testified that in one incident, Pritchett, who

had been drinking, hit the girlfriend in the head, causing her to fall

into the television in their motel room. The girlfriend also testified

that on the same vacation he elbowed her in the chest when she and

her sister got back in the car after shopping because Pritchett

thought they had taken too long. The girlfriend’s sister testified that

during the shopping incident, she saw Pritchett hitting the

girlfriend over and over with his fist. On that trip, the sister also

saw Pritchett hit the girlfriend in the back of a head with a duffel

bag as she lay in the bed because she would not get up when he

asked.

      (a) Rule 404 (b) provides that “[e]vidence of other crimes,

wrongs, or acts shall not be admissible to prove the character of a

person in order to show action in conformity therewith[,]” but it may

“be admissible for other purposes, including, but not limited to, proof

of motive, opportunity, intent, preparation, plan, knowledge,

identity, or absence of mistake or accident.” See also State v. Jones,

                                  16
297 Ga. 156, 159 (2) (773 SE2d 170) (2015) (“Rule 404 (b) explicitly

recognizes the relevance of other acts evidence offered for a

permissible purpose and, at the same time, prohibits the admission

of such evidence when it is offered solely for the impermissible

purpose of showing a defendant's bad character or propensity to

commit a crime.” (emphasis in original)). Therefore, the rule “is, on

its face, an evidentiary rule of inclusion which contains a non-

exhaustive list of purposes other than bad character for which other

acts evidence is deemed relevant and may be properly offered into

evidence.” Id. However, even evidence offered for a proper purpose

under Rule 404 (b) may be excluded “if its probative value is

substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury or by considerations

of undue delay, waste of time, or needless presentation of cumulative

evidence.” OCGA § 24-4-403 (“Rule 403”).

     Accordingly, Georgia courts employ a three-part test to

determine if the evidence of a defendant’s other acts is admissible,

which requires that the proponent of the evidence show:

                                 17
     (1) that the evidence is relevant to an issue in the case
     other than the defendant's character; (2) that the
     probative value of the evidence is not substantially
     outweighed by its undue prejudice; and (3) that there is
     sufficient proof for a jury to find by a preponderance of the
     evidence that the defendant committed the other act.

Strong v. State, 309 Ga. 295, 300 (2) (845 SE2d 653) (2020). See also

Olds v. State, 299 Ga. 65, 69-70 (2) (786 SE2d 633) (2016). On appeal,

we review the trial court’s decision to admit evidence under Rule 404

(b) for an abuse of discretion. See Kirby v. State, 304 Ga. 472, 479 (4)

(819 SE2d 468) (2018).

     (b) The State introduced evidence of the 2010 arrest and

indictment for aggravated assault and the 2017 arrest for disorderly

conduct to support the argument that Pritchett had the preparation

or plan to manufacture his claims of justification and self-defense in

connection with Danley’s death and stage the crime scene to support

this fabricated defense.

     “Relevant evidence” is defined under OCGA § 24-4-401 as

“evidence having any tendency to make the existence of any fact that

is of consequence to the determination of the action more probable


                                  18
or less probable than it would be without the evidence.” “Rule 404

(b) does not define ‘plan’ or otherwise set limits on its scope.” Morrell

v. State, 313 Ga. 247, 256-57 (1) (869 SE2d 447) (2022) (citations and

punctuation omitted). In prior cases addressing the proper use of

Rule 404 (b) evidence to show plan or preparation in connection with

a defendant’s participation in the crimes charged, this Court has

applied federal case law to recognize “two general categories of ‘plan’

evidence under Rule 404 (b): the other-acts evidence shows the

planning of or preparation for the charged offense, or it tends to

prove that the defendant employed a ‘common scheme’ to commit a

series of similar crimes.” 6 Id. With respect to the “common scheme”

method of proving plan, we have explained that “[t]his approach

blends the purpose of plan with the purpose of identity – showing

that a distinctive plan was used tends to prove that the same person

executed both plans.” Heard v. State, 309 Ga. 76, 87 (844 SE2d 791)




      6 “Because each of these Georgia evidence rules is modeled on its
counterpart in the Federal Rules of Evidence, we may look to federal appellate
precedents interpreting the pertinent federal rule for guidance in applying the
state provision.” Harris v. State, 314 Ga. 238, 264 (3) (a) (875 SE2d 659) (2022).
                                       19
(2020). And when other-acts evidence is admitted to prove identity,

it “must satisfy a particularly stringent analysis.” Id. at 88 (citation

and punctuation omitted). “The physical similarity must be such

that it marks the offenses as the handiwork of the accused. The

extrinsic act must be a ‘signature’ crime, and the defendant must

have used a modus operandi that is uniquely his.” Id. (citation and

punctuation omitted).

     Neither incident fits within the definitions of preparation or

plan under Rule 404 (b). The other-acts evidence had nothing to do

with the planning of the charged offenses, nor were they part of a

“common scheme to commit a series of similar crimes.” Morrell, 313

Ga. at 257. For one thing, the 2010 incident occurred over six years

before the crimes charged in this case, and there is no evidence that

the 2010 acts were part of his plan to shoot Danley. See Heard, 309

Ga. at 87 (no evidence that defendant’s later acts in stealing a car

with children in it, abandoning the children, and later burning the

car was part of a plan to steal another vehicle, use it to drive to a

robbery, commit a murder, and later burn the vehicle).

                                  20
      Moreover, at trial, the State failed to show that the 2010

incident was part of a “common scheme to commit a series of similar

crimes.” Heard, 309 Ga. at 88. The 2010 incident and the crime here

shared some common elements – Pritchett claimed that he had been

awakened by someone beating him and they both occurred at

Pritchett’s home – but that is where the similarity ends. In the 2010

incident, the crime being investigated was an illegal liquor

operation, and it was during that investigation that the investigator

found Pritchett at home with it in disarray and bullet holes in the

ceiling. 7 It appears that it was only in the course of speaking with

the investigator that Pritchett admitted that he had been in a fight

and that he had shot at someone, which led to his arrest for

aggravated assault. At trial, the evidence was unclear about who the

victim in the 2010 incident was or his relationship with Pritchett or

any of the other circumstances of the fight and attempted shooting. 8


      7  At the scene of Danley’s shooting, bullet holes were also found in the
ceiling, but the record is not clear whether these bullet holes were the same
ones observed in 2010.
       8 We note that the purported victim in the 2010 incident was called to



                                      21
Thus, we fail to see how a previous claim that Pritchett perhaps had

been a victim of an attack under unknown circumstances made it

more probable that, years later, Pritchett planned the story that he

was the victim in an unprovoked attack by Danley. See Heard, 309

Ga. at 90 (“Because the State did not establish that the features of

the charged crimes and the later crimes, viewed individually or as a

whole, marked those crimes as the unique ‘signature’ of the same

perpetrator, the trial court abused its discretion by admitting

evidence   of   those   acts   to   show   a   distinctive   plan   and

identity.”);United States v. LeCompte, 99 F3d 274, 278 (8th Cir.

1996) (prior sexual abuse committed against different victim eight

to ten years prior did not establish a “plan” because the evidence was

“relevant to ‘plan’ or ‘preparation’ only insofar as it tends to prove a

propensity to commit crimes, which Rule 404 (b) prohibits”).

     While the 2017 incident occurred closer in time, it involved a

dissimilar disorderly conduct arrest for using profanity in front of



testify at one of the Rule 404 (b) hearings, but he asserted his Fifth
Amendment right against self-incrimination.
                                    22
children and the staging of an injury in the backseat of a police car;

thus, this incident also is not relevant to the planning of the charged

offenses, nor was it part of a “common scheme to commit a series of

similar crimes.” Morrell, 313 Ga. at 257. Although the State argued

in closing that the police car video showed that Pritchett was willing

to injure himself to control the narrative and that he may have

injured his own nose to support his claim of self-defense, that

argument essentially is that Pritchett had a propensity to make up

injuries to get out of situations, but not that his actions in the back

of the police car showed how Pritchett planned to shoot Danley and

claim self-defense. Thus, we conclude that the trial court erred in

admitting the 2010 and 2017 other-acts evidence to show plan or

preparation.

     The trial court also admitted the evidence of the 2010 incident

at Pritchett’s home to support that Pritchett had knowledge about

how to shoot at someone inside a house. But, “knowledge” under

Rule 404 (b) refers to “a special skill like safecracking, bomb-

making, or document forgery or to specific knowledge based on past

                                  23
experience[.]” Rouzan v. State, 308 Ga. 894, 899 (2) (843 SE2d 814)

(2020). See also Harris v. State, 314 Ga. 238, 266 (3) (c) (875 SE2d

659) (2022) (“Appellant’s sexual activities gave no indication that he

had any knowledge related to how to kill a child by leaving the child

in a hot vehicle.”). The 2010 incident provided no specialized

knowledge to Pritchett about how to shoot someone inside a house,

nor does it support that Pritchett had any “specific knowledge” based

on the experience about how to shoot someone inside a house, so the

trial court also erred in admitting the 2010 other-acts evidence on

this basis. See Rouzan, 308 Ga. at 899 (2).

     With respect to the incidents involving Pritchett’s girlfriend,

the State proffered the evidence to show that Pritchett had the

motive “to use violence to control anyone around him,” and, in its

written order, the trial court admitted the evidence for the purpose

of showing a motive to use force, or the threat of force and violence,

“to control a domestic partner and individuals with whom [Pritchett]

was in a relationship,” based on a finding that, as Pritchett’s

roommate, Danley “could be considered a domestic partner pursuant

                                 24
to the statutes.”

     “Motive is the reason that nudges the will and prods the mind

to indulge the criminal intent.” Kirby v. State, 304 Ga. 472, 486 (4)

(b) (819 SE2d 468) (2018). “To properly show motive, the extrinsic

evidence must be logically relevant and necessary to prove

something other than the accused’s propensity to commit the crime

charged.” Strong, 309 Ga. at 312 (d) (2). “To rule otherwise would

make all prior robberies admissible in any robbery case, all prior

murders admissible in any murder case, and so on.” Kirby, 304 Ga.

at 487.

     Here, the State presented little evidence of Pritchett’s motive

for shooting Danley, but it argued in closing that Pritchett shot

Danley because Pritchett “was aggravated with him” or in

retaliation for being punched in the nose, even though the State

alternatively argued that Pritchett punched himself in the nose to

stage the scene. The State did not argue that Pritchett shot Danley

to control him, so it is difficult to discern how Pritchett’s violence

towards his girlfriend while attempting to control her was relevant.

                                 25
That makes this case different from Smart v. State, 299 Ga. 414,

418-19 (2) (b) (788 SE2d 442) (2016), upon which the State relies.

There, we determined that the testimony of a defendant’s ex-wife

regarding defendant’s acts of violence against her was relevant to

show why the defendant might have used violence against his

current wife. And we held that the testimony was admissible in his

trial for the murder of his current wife because it “demonstrated that

the violence was a mechanism for control of his intimate partners”

and there was very little evidence to show why defendant “lashed

out at his wife.”

     Moreover, even if we assume, without deciding, that the trial

court was correct in characterizing Danley as a “domestic partner”

and in a somewhat similar relationship to Pritchett as his girlfriend,

the trial court admitted the evidence to support that Pritchett

committed violent actions against those with whom he had a

relationship to control them. This stated basis goes to propensity

and is not a proper purpose to admit this evidence. See Strong, 309

Ga. at 312 (d) (2) (concluding that the State’s argument that Rule

                                 26
404 (b) evidence illustrated defendant’s motive “to control other

people with violence. . . . is a classic improper propensity argument,

focusing on [the defendant’s] violent character” (citation and

punctuation omitted)); Kirby, 304 Ga. at 487 (4) (b) (holding that the

State’s proffer of other-acts evidence showing the defendant’s

“‘inclination’ to use violence to obtain money and sex . . . is a classic

improper propensity argument, . . . identifying his motive to act in

far too generic a fashion”). Thus, we conclude that the trial court

erred in admitting this other-acts evidence against Pritchett.

      (c) However, “[e]videntiary errors require reversal only if they

harm a defendant’s substantial rights.” Williams v. State, 313 Ga.

443, 448 (1) (870 SE2d 397) (2022) (citation and punctuation

omitted). See also OCGA § 24-1-103 (a) (“Error shall not be

predicated upon a ruling which admits or excludes evidence unless

a substantial right of the party is affected.”). “The test for

determining nonconstitutional harmless error is whether it is highly

probable that the error did not contribute to the verdict.” Kirby, 304

Ga. at 478 (3) (c) (citation and punctuation omitted). And in making

                                   27
that determination, “we review the record de novo and weigh the

evidence as we would expect reasonable jurors to have done so.”

Sams v. State, 314 Ga. 306, 313 (3) (875 SE2d 757) (2022) (citation

and punctuation omitted).

     Here, the evidence supporting Pritchett’s commission of the

murder and undermining his claim of self-defense was substantial.

It is undisputed that Pritchett shot Danley, and the only question

was whether Pritchett shot in self-defense. The State’s expert

testified that the evidence at the crime scene did not support

Pritchett’s versions of events, and the jury was presented with

testimony describing, and photographs showing, the evidence upon

which the expert based her opinion. The jury also had reason to be

skeptical of Pritchett’s description of what happened because

Pritchett told his friend one version of events (Danley attacked

Pritchett with a shovel while Pritchett was asleep) shortly before he

gave the police a different version of what had occurred (that Danley

came at him with a knife after the two had fought over money). The

first version of events was undercut by the absence of a shovel at the

                                 28
scene. Likewise, the version Pritchett gave police was contradicted

by the evidence at the scene. Pritchett never claimed that there was

a struggle after Danley retrieved the knife;9 rather, he said he shot

Danley as he approached with the knife, and his counsel argued that

the shooting occurred in the “short enclosed area” where Danley’s

body was found. Yet the knife with Danley’s DNA on it was found

ten feet away from Danley, who instead had the ice bag clutched in

his hand, and there was melting ice in the blender suggesting that

Danley was in the process of making something in the blender when

he was shot. Also, although Pritchett had injuries to his nose,

neither he nor Danley had any injuries to their hands consistent

with the two having been in a fight.

     On the other hand, the other-acts evidence had little bearing

on the issues in the case. The State’s theory that Pritchett staged

the scene was amply supported by the physical evidence and




     9  In fact, his counsel conceded in his closing argument that there had
never been “a fight” between the two men and Pritchett never “got any blows
in.” Rather, he argued that the evidence showed only that Danley punched
Pritchett in the nose.
                                    29
Pritchett’s inconsistent statements and conduct after the crimes;

whether Pritchett had knowledge about how to shoot at someone

inside a house was not seriously contested; and the State was not

required to show motive to prove the crimes. See Romer v. State, 293

Ga. 339, 341 (745 SE2d 637) (2013) (explaining that motive is not an

essential element of a crime). In closing argument, the State did not

mention the other-acts evidence involving Pritchett’s girlfriend or

argue that it supported a motive for Danley’s shooting; nor did the

State refer to the 2010 aggravated assault arrest and indictment or

argue that it showed plan or preparation.10

      Moreover, the trial court instructed the jury to consider this

other-acts evidence for preparation, plan, knowledge, or motive and

for no other purposes. We recognize the tension between the trial

court’s instructions to the jury to consider the other-acts evidence

for these purposes, and our conclusion that the evidence was not

relevant to these purposes. But we presume that the jury followed


      10As explained above, the State only referred to the 2017 incident in the
back of the police car in its closing argument to support that Danley had
injured himself to fabricate his claim of self-defense.
                                      30
those instructions and did not use the other-acts evidence

improperly to support that Pritchett had a propensity towards

violence. See Thomas v. State, __ Ga. ___, ___ (1) (2022 WL 4349298)

(Case No. S22A0798, decided Sept. 20, 2022) (in considering

whether admission of other-acts evidence was harmless, “we

presume that the jury followed the instructions not to consider it for

any other purpose”).

     We recognize that the admission of this other-acts evidence

carried a risk of prejudice to Pritchett in no small part because the

State chose to emphasize the three prior incidents through the first

four witnesses that it called at trial. This case presents a close

question, but in light of the substantial evidence of Pritchett’s guilt

and after conducting a de novo review and weighing the evidence as

reasonable jurors would, we conclude that it is highly probable that

the error in admitting the other-acts evidence did not contribute to

the verdict finding Pritchett guilty of malice murder. See Thomas,

__ Ga. at __ (1) (2022 WL 4349298, at *5) (“In the light of the strong

independent evidence of [the defendant’s] guilt and the trial court’s

                                  31
thorough instructions limiting the jury’s use of the other-acts

evidence, we conclude that it is highly probable that any error in the

admission of the other-acts evidence did not contribute to the guilty

verdicts against [the defendant].”) (cleaned up). Thus, the admission

of this evidence provides no basis for reversal. See Moore v. State,

307 Ga. 290, 294 (2) (835 SE2d 610) (2019).

     3. Pritchett further asserts that he received ineffective

assistance of counsel at trial.

     In order to succeed on his claim of ineffective assistance,
     [Pritchett] must prove both that his trial counsel’s
     performance was deficient and that there is a reasonable
     probability that the trial result would have been different
     if not for the deficient performance. If an appellant fails
     to meet his or her burden of proving either prong of the
     [Strickland v. Washington] test, the reviewing court does
     not have to examine the other prong. In reviewing the
     trial court’s decision, we accept the trial court’s factual
     findings and credibility determinations unless clearly
     erroneous, but we independently apply the legal
     principles to the facts.

Lyons v. State, 309 Ga. 15, 25 (8) (843 SE2d 825) (2020) (citation and

punctuation omitted). See also Strickland v. Washington, 466 U.S.

668 (104 SCt 2052, 80 LE2d 674) (1984).


                                  32
     (a) Pritchett contends that his trial counsel provided ineffective

assistance when he failed to object to improper opinion testimony

from GBI Special Agent Ryan Hilton, who led the investigation into

Danley’s death, but who was not qualified as an expert at trial.

Pritchett asserts that his trial counsel should have objected when

Special Agent Hilton gave alleged expert testimony regarding the

ice bag, Pritchett’s injuries, and blood evidence.

     Under OCGA § 24-7-701 (a) (“Rule 701 (a)”), a lay witness may

testify “in the form of opinions or inferences that are rationally

based on the witness’s perception, helpful to a clear understanding

of the determination of a fact in issue, and not based on scientific,

technical, or other specialized knowledge.” Glenn v. State, 302 Ga.

276, 279-80 (II) (806 SE2d 564) (2017). Moreover, “lay witnesses may

draw on their professional experiences to guide their opinions

without necessarily being treated as expert witnesses.” Bullard v.

State, 307 Ga. 482, 492 (4) (837 SE2d 348) (2019) (citation and

punctuation omitted).

      (i) The ice bag: Agent Hilton testified that when Danley’s body

                                  33
was moved, investigators discovered the plastic ice bag he was

clutching in his left hand, which was collected and preserved as

evidence. The agent later examined the bag for defects, such as

tears, cuts, rips and holes, and discovered seven holes, one being the

top opening of the bag. Agent Hilton testified that one hole, which

measured approximately one to two centimeters, could be consistent

with a .40-caliber projectile entering the bag and that two smaller

holes, measuring “probably three to four millimeters,” could be

consistent   with    fragments    from    a   .40-caliber   projectile.

Nevertheless, the agent clarified that he could not say definitively

that a .40-caliber projectile caused the holes.

     We conclude that the agent’s opinion that the holes in the bag

could have been consistent with a .40-caliber projectile “was

rationally based on inferences he formed from his review of the

evidence and his prior observations.” Harris v. State, 309 Ga. 599,

604 (2) (a) (847 SE2d 563) (2020) (holding that detective’s testimony

as to how victim was shot was admissible where it was based on

detectives own review of the evidence and his prior observations of

                                  34
gunshot wounds). See also Thornton v. State, 307 Ga. 121, 128 (3) (c)

(834 SE2d 814) (2019) (detective’s opinion that appellant was the

only person who had been in a position to shoot victim was properly

admitted under Rule 701 (a)). And the agent emphasized that he

could only say that the holes were generally consistent with a .40-

caliber round, but could not state definitively that the holes were

caused by .40-caliber shells. Moreover, this evidence was helpful to

the jury in determining how the events surrounding Danley’s

shooting transpired. Accordingly, because this evidence would have

been admissible under Rule 701, Pritchett has not shown that his

counsel would have been successful in raising an objection to the

agent’s testimony as improper expert testimony, and his ineffective

assistance of counsel claim fails on this ground. See Hampton v.

State, 295 Ga. 665, 670 (2) (763 SE2d 467) (2014) (“[T]he failure to

make a meritless . . . objection does not provide a basis upon which

to find ineffective assistance of counsel.”).

     (ii) Pritchett’s injuries: Agent Hilton testified that he

supervised the transport of Pritchett from the crime scene to the

                                   35
police station, where the agent executed a warrant to gather

evidence from Pritchett’s person. Agent Hilton observed that

Pritchett had a “busted nose,” and as part of the execution of the

warrant, he took photographs of this injury, which were later

published to the jury at trial. In describing the injuries depicted in

the photographs at trial, Agent Hilton said that Pritchett had

“bruising of the bridge of the nose, starting in between the eyebrows

and going about to the midline section down toward the point of the

nose,” in the middle of which was an abrasion that had already

begun scabbing over. Agent Hilton testified that this injury could be

consistent with someone punching him in the nose but could have

also been caused in another manner. Agent Hilton further testified

that the injury did not appear consistent with multiple blows to the

face because there was only one area where the skin was missing or

broken, and the remainder of the bruising “looked fairly

symmetrical going down either side of the bridge of the nose,

consistent with one injury.”

     Trial counsel testified at the hearing on the motion for new

                                 36
trial that Agent Hilton’s testimony in this regard would not require

specialized medical training except, perhaps, for the opinion that the

injuries appeared to have been caused by one punch and not

multiple punches. Although trial counsel could not recall whether

the defense argued that he had been hit once or multiple times, he

said that “looking at it from two years back, my guess is . . . it was

consistent with what we were saying happened, so I didn’t care.”

And, in fact, the record reflects that trial counsel never argued that

there were multiple blows, stating in closing that Danley “popped

[Pritchett] in the nose and popped him good.”

     To establish deficient performance by his trial counsel,

Pritchett must overcome a strong presumption that trial counsel's

conduct “falls within the broad range of reasonable professional

conduct” and demonstrate that his counsel “performed in an

objectively unreasonable way, considering all circumstances and in

the light of prevailing professional norms.” Smith v. State, 296 Ga.

731, 733 (2) (770 SE2d 610) (2015) (citation and punctuation

omitted). Moreover, “[t]rial tactics or strategy are almost never

                                 37
adequate grounds for finding trial counsel ineffective unless they are

so patently unreasonable that no competent attorney would have

chosen them.” Watts v. State, 308 Ga. 455, 460 (2) (841 SE2d 686)

(2020) (citation and punctuation omitted). And “[t]he matter of when

and how to raise objections is generally a matter of trial strategy.”

Robinson v. State, 278 Ga. 31, 36 (3) (c) (597 SE2d 386) (2004)

(citation and punctuation omitted).

     Here, Pritchett has failed to overcome the presumption that his

trial counsel’s decision not to object fell within the wide range of

reasonable professional conduct. Pritchett has made no effort to

argue or show that evidence that the injuries to his nose were caused

by single blow, as opposed to multiple blows, was inconsistent with,

or undercut, the defense’s strategy at trial. Accordingly, he has

failed to establish that his counsel’s performance was deficient in

failing to object to this evidence.

      (iii) Blood evidence: Agent Hilton clarified that he was not an

expert on blood pattern analysis but he had some training in what

blood looks like and blood directionality. The agent testified that

                                      38
Pritchett was wearing khaki shorts at the time of the shooting, and

he collected the shorts from Pritchett pursuant to a search warrant.

Pritchett asserts that his trial attorney should have objected when

Agent Hilton identified suspected blood drops on the shorts at trial,

which he said did not “have tails,” and therefore appeared to show

that “blood in liquid form hit the absorbent material traveling . . .

perpendicular to the surface.” He also contends that his trial counsel

should have objected during the State’s re-direct examination of

Agent Hilton, when he testified that as soon as someone is shot,

blood begins to come out of his body, so if Danley were shot where

the knife was found, the agent would have expected to see blood

there as well as where his body was located.

     Trial counsel testified at the hearing on the motion for new

trial that Agent Hilton’s testimony on this point was information

that the average juror might possess from his or her own experience:

“Can the average juror say there’s splatter of blood, and that means

somebody got shot, sure.” He also testified that you would not

necessarily require an expert witness to testify that blood can show

                                 39
directionality or where the blood would pool. Trial counsel further

testified that because Agent Hilton was testifying based on his

professional experience, he did not believe that this evidence was

objectionable.

     We conclude that this testimony was admissible under Rule

701. To the extent that the cited testimony could be considered

opinion testimony, as opposed to Agent Hilton’s observations of the

shorts and the crime scene itself, we conclude that it was rationally

based on inferences he formed from his review of the evidence and

his prior observations of similar evidence and crime scenes. And the

testimony was helpful to the jury in determining where in Pritchett’s

house Danley was shot. See Harris, 309 Ga. at 604 (2) (a); Thornton,

307 Ga. at 128 (3) (c). Thus, trial counsel was not deficient for failing

to make a meritless objection. See Hampton, 295 Ga. at 670 (2).

     (b) Pritchett also asserts that his trial counsel performed

deficiently in asking, during cross-examination of Special Agent

Hilton, for the agent’s opinion on what had happened between

Pritchett and Danley, as it elicited opinion testimony on the

                                   40
ultimate issue in the case in violation of OCGA § 24-4-704 (“Rule

704”), and in failing to object to the agent’s answer to the question.

     During cross-examination, Pritchett’s trial counsel asked

Agent Hilton whether he had formed an opinion “as to how this

occurred, the relative positions of the two parties when the shooting

occurred.” A further line of questioning ensued on whether Agent

Hilton could properly testify as to the State’s theory of the case. And

when the agent began his answer, he first replied, “[W]hat I believed

happened is, Mr. Pritchett got popped in the nose, got p****d off and

shot this dude.” Defense counsel then asked to withdraw the

question and objected to this testimony as non-responsive, but the

trial court denied the request and overruled the objection. Trial

counsel again objected when Agent Hilton testified that he

approached the case with “an open mind,” stating that the answer

was “comment, that is, not factual, and that is certainly not

responsive to my question,” but was again overruled. The trial court

allowed Agent Hilton to continue his testimony, during which he

reviewed the evidence presented at trial and expressed his opinion

                                  41
on it. Agent Hilton also testified that he was somewhat familiar with

the prior 2010 incident involving Pritchett, noting that Pritchett

admitted shooting at the other man in that incident and that he

hoped he had hit him. When Agent Hilton began to testify as to what

he would say, as a use-of-force instructor, regarding the case at bar,

the trial court halted his testimony.

      At the motion for new trial hearing, trial counsel testified that

he did not believe that his question was open-ended and that he was

just trying to establish the narrative of the investigation. 11 However,

when it became apparent that the question was being treated as

open-ended, he objected that Agent Hilton’s testimony was beyond

the scope of the question.

      To the extent that Pritchett asserts that his trial counsel was

deficient in failing to object to this testimony, the record




      11 Trial counsel’s testimony that he was seeking only limited information
is supported by the transcript. After the trial court stopped Agent Hilton’s
narrative response, trial counsel again stated that he never got an answer to
his original question as to where the State contended the parties were standing
when the shooting occurred and specifically asked Agent Hilton where the
State believed Danley was standing when he was shot.
                                      42
demonstrated that his counsel raised two objections on the basis

that the agent’s answers were nonresponsive and improper

commentary, but the objections were overruled on each occasion.

Pritchett does not appeal the trial court’s decisions to overrule these

objections. Moreover, although Pritchett asserts that trial counsel

should have objected to Agent Hilton’s testimony regarding the

December 2010 incident as placing his character in issue, at the time

that the testimony was given, the trial court had already ruled that

the incident could come in under Rule 404 (b) as other-acts evidence.

Thus, Pritchett has not shown that his counsel’s decision not to

object was unreasonable or that it fell outside the wide range of

reasonable professional conduct.. And to the extent that Pritchett

asserts that the testimony was inadmissible under Rule 704 because

it addressed the ultimate issue, subsection (a) of that statute

provides that “testimony in the form of an opinion or inference

otherwise admissible shall not be objectionable because it embraces

an ultimate issue to be decided by the trier of fact.” Accordingly,

Pritchett has failed to demonstrate that his counsel performed

                                  43
deficiently in failing to further object to the testimony.

     Pritchett also asserts, however, that his trial counsel was

deficient in asking Agent Hilton the question in the first place

because it led to extensive opinion testimony as to the ultimate

issue. At the motion for new trial hearing, Pritchett’s trial counsel

testified that he asked the question in order to establish the

narrative of the State’s investigation and as originally asked, the

question addressed only Agent Hilton’s opinion as to where Pritchett

and Danley were standing when the shooting occurred. When Agent

Hilton began to testify in a narrative form about the evidence that

had been presented at trial, counsel objected to Agent Hilton’s

testimony as nonresponsive and improper commentary, but was

overruled on two occasions.

     It is well settled that “[d]ecisions about what questions to ask

on cross-examination are quintessential trial strategy and will

rarely constitute ineffective assistance of counsel.” Snipes v. State,

309 Ga. 785, 794 (848 SE2d 417) (2020). And although counsel’s

question led to an unanticipated result, Pritchett has failed to

                                  44
demonstrate that the decision to ask the question fell outside the

wide range of reasonable professional conduct. Pritchett asserts that

Agent Hilton’s testimony supported the State’s case and improperly

went to the ultimate issue, but

     counsel’s reasonableness is evaluated in conjunction with
     the attendant circumstances of the challenged conduct
     with every effort made to eliminate the distorting effects
     of hindsight. Thus, deficiency cannot be demonstrated by
     merely arguing that there is another, or even a better,
     way for counsel to have performed.

Richards v. State, 306 Ga. 779, 782 (2) (a) (833 SE2d 96) (2019)

(counsel’s decision to elicit hearsay testimony from police

investigator regarding witness statements that guided her

investigation, but which defendant claimed improperly bolstered the

State’s case, did not amount to deficient performance) (citations and

punctuation omitted). Under the circumstances, we cannot say that

Pritchett has established that his trial counsel’s performance was

deficient in this regard.

     (c) Pritchett also asserts that his trial counsel rendered

deficient performance because he failed to object when the State


                                  45
elicited testimony from Agent Coffee, its expert witness, that a scale

and a marijuana grinder were located in Pritchett’s kitchen.

Pritchett contends that this testimony amounted to improper

character evidence harmful to Pritchett.

     However, Agent Coffee identified these objects during

questioning asking her to describe what was depicted in a long list

of photographs she took of the crime scene. The agent merely

identified each object one time when it appeared in a photograph she

took in the kitchen, which was used by both Danley and Pritchett,

and then moved on to the next photograph. No testimony was

presented as to whom these objects belonged (either Pritchett or

Danley), nor was any evidence presented as to how the scales in the

kitchen were used.

     Under these circumstances, where the identification of these

objects was only in passing and not linked to Pritchett specifically,

the testimony did not amount to improper character evidence. See,

e.g., Goins v. State, 310 Ga. 199, 206-07 (5) (850 SE2d 68) (2020)

(Where “two comments about Appellant’s having been in prison

                                 46
were brief and nonspecific, . . . such passing references . . . did not

place his character in evidence.” (citation and punctuation omitted)).

Thus, trial counsel was not deficient for failing to make a meritless

objection. See Hampton, 295 Ga. at 670 (2).

     4. Pritchett further asserts that he is entitled to a new trial

based on the collective prejudice resulting from the trial court’s

errors and the “numerous instances” of ineffective assistance on the

part of his trial counsel, citing State v. Lane, 308 Ga. 10 (838 SE2d

808) (2020).

     To establish cumulative error [Pritchett] must show that
     at least two errors were committed in the course of the
     trial[, and when] considered together along with the
     entire record, the multiple errors so infected the jury’s
     deliberation that they denied [him] a fundamentally fair
     trial.

Id. at 21 (4) (citation and punctuation omitted).

     But here, although we have determined that the trial court

committed errors in admitting the other-acts evidence under Rule

404 (b), we have considered them cumulatively and concluded that

it is highly probable that any error in admitting the other-acts


                                  47
evidence did not contribute to the verdict finding Pritchett guilty of

malice murder. Thus, these errors could not have “so infected the

jury’s deliberation that they denied [Pritchett] a fundamentally fair

trial.” Lane, 308 Ga. at 21 (4). With respect to the multiple claims of

ineffective assistance of counsel, we have determined that Pritchett

has failed to carry his burden of showing deficient performance by

his trial counsel. Accordingly, Pritchett cannot show cumulative

prejudice in this case sufficient to warrant a new trial. See Scott v.

State, 309 Ga. 764, 771 (3) (d) (848 SE2d 448) (2020) (“Assessing

cumulative prejudice is necessary only when multiple errors have

been shown.”).

     Judgment affirmed. All the Justices concur.




                                  48